t c memo united_states tax_court patricia louise hyde petitioner v commissioner of internal revenue respondent docket no filed date patricia louise hyde pro_se dessa j baker-inman for respondent memorandum findings_of_fact and opinion laro judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and additions to tax of dollar_figure under sec_6651 dollar_figure under sec_6651 and dollar_figure under sec_6654 after concessions we decide 1section references are to the applicable version of the continued whether petitioner had unreported income in the amounts determined by respondent is liable for the 10-percent additional tax on early distributions from her individual_retirement_account ira is liable for self-employment_tax on her earnings_of nonemployee compensation is liable for the addition_to_tax determined by respondent under sec_6651 is liable for the addition_to_tax determined by respondent under sec_6651 and is liable for the addition_to_tax under sec_6654 in addition we consider whether the court should sua sponte impose a penalty under sec_6673 findings_of_fact no written stipulation of facts was filed in this case an oral stipulation was made at trial as to one fact petitioner lived in arkansas at the time the petition was filed during petitioner worked as a consultant for key apparel resources ltd key apparel and star of india fashions inc star petitioner was paid total compensation of continued internal_revenue_code code and rule references are to the tax_court rules_of_practice and procedure some dollar amounts are rounded 2respondent concedes that the sec_6654 addition_to_tax was improperly calculated by determining such addition on the basis of a required_annual_payment of dollar_figure respondent contends and we agree that such an addition should have been calculated on the basis of a required_annual_payment of dollar_figure dollar_figure for her services to key apparel and star also in merrill lynch bank and trust co made a taxable_distribution of dollar_figure to petitioner from an ira petitioner was also paid dollar_figure in dividends from merrill lynch pierce fenner smith inc dollar_figure in dividends from scottrade inc dollar_figure in interest from arvest bank and an income_tax refund of dollar_figure from the state of arkansas department of finance and administration petitioner does not dispute having received these payments petitioner did not file a federal_income_tax return for and she did not make estimated_tax payments respondent prepared a substitute for return on petitioner’s behalf for using information reported by third-party payers see sec_6020 on the basis of that substitute for return respondent issued to petitioner a notice_of_deficiency dated date attached to the notice_of_deficiency was form_4549 income_tax examination changes on which respondent calculated petitioner’s federal taxable_income as follows 3we found petitioner’s testimony at trial regarding these payments to be evasive she attempted to avoid answering basic questions on whether she had received that income or stated that she did not know whether she had received that income 4petitioner submitted a tax statement for which did not comply with the requirements of sec_6011 see sec_1_6011-1 income_tax regs amount adjustment to income nonemployee compensation dollar_figure taxable_distributions from pensions big_number prior year state refund big_number dividend income big_number interest_income se agi adjustment big_number standard_deduction big_number exemptions big_number corrected taxable income1 big_number 1respondent used a filing_status of single in response to the notice_of_deficiency petitioner petitioned the court on date a trial was held on date opinion i validity of the notice_of_deficiency and substitute for return absent a stipulation to the contrary an appeal in this case would lie in the u s court_of_appeals for the eighth circuit see sec_7482 at trial and on brief petitioner advances a hodgepodge of frivolous and groundless claims that both this court and the eighth circuit have consistently rejected see eg 999_f2d_1255 8th cir 778_f2d_460 8th cir michael v commissioner tcmemo_2003_26 first petitioner argues that the notice_of_deficiency upon which this case is based is invalid because it was based on a substitute for return which petitioner did not authorize to be filed according to petitioner respondent was precluded from preparing a substitute for return on her behalf and therefore was unable to make a valid assessment of federal_income_tax against her because she did not file a form_1040 u s individual_income_tax_return we reject petitioner’s allegation that the notice_of_deficiency is invalid because it was based on a substitute for return it is well settled that a substitute for return prepared by the commissioner under sec_6020 is prima facie good and sufficient for all legal purposes including to assess federal_income_tax liability shown on a substitute for return as due and owing see sec_6020 220_f3d_935 8th cir that respondent issued the notice_of_deficiency on the basis of the substitute for return does not in and of itself invalidate the notice_of_deficiency petitioner has not offered any credible_evidence which would require that we otherwise invalidate the notice_of_deficiency second petitioner argues that the notice_of_deficiency is invalid because the substitute for return respondent prepared does not comply with the paperwork reduction act of pra publaw_96_511 94_stat_2812 similar arguments concerning the 5at trial petitioner attempted to introduce numerous documents into evidence which we declined to admit because we found that they were irrelevant inadmissible hearsay unable to be authenticated or some combination thereof petitioner also objected on the grounds of hearsay to evidence respondent submitted we considered all of petitioner’s objections and overruled those objections because we found respondent’s proffered evidence to be relevant and properly authenticated see fed r evid duty to file a tax_return and the pra have been consistently recognized as frivolous see eg pitts v commissioner tcmemo_2010_101 wolcott v commissioner tcmemo_2007_315 dodge v commissioner tcmemo_2007_236 affd 317_fedappx_581 8th cir we thus reject petitioner’s argument that the pra invalidates her notice_of_deficiency third petitioner argues that she is not liable for federal_income_tax because the tax laws are incomprehensible to her while we recognize that the tax laws are complex we have consistently held that complexity alone does not relieve a taxpayer of his or her duty to file a federal_income_tax return and pay any_tax determined on that return to be due and owing see eg cook v commissioner tcmemo_2010_137 petitioner filed a federal_income_tax return for which suggests to us that she was aware of her filing obligation for moreover she earned significant income in and we believe that she possesses the resources to seek out the advice of a professional tax adviser to aid in her comprehension of the tax laws petitioner made no apparent effort to determine her tax_liability for and she cannot now claim harbor from her liability under the pretense that the tax laws are too complex petitioner’s remaining arguments are unintelligible shopworn tax-protester rhetoric which we have considered and now reject as baseless we do not devote any more time to these arguments because to do so might suggest that they have merit accord 737_f2d_1417 5th cir ii unreported income as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving these determinations erroneous in order to prevail see rule a 290_us_111 jones v commissioner tcmemo_1994_230 affd 68_f3d_430 4th cir as relevant here two statutory provisions modify the general_rule first sec_6201 provides that if a taxpayer asserts a reasonable dispute with regard to income reported on an information_return and has fully cooperated with the commissioner then the commissioner must supplement the information_return with additional reasonable and probative information second sec_7491 provides that the burden_of_proof as to factual matters may shift to the commissioner under certain circumstances petitioner has not alleged that sec_6201 or sec_7491 apply to this case nor do we find that she has fully cooperated with respondent see sec_6201 or established her compliance with the substantiation and recordkeeping requirements of the code see sec_7491 and b accordingly petitioner bears the burden_of_proof gross_income includes all income from whatever source derived unless otherwise specifically excluded sec_61 the definition of gross_income broadly includes any instance of undeniable accessions to wealth clearly realized and over which the taxpayer has complete dominion and control 348_us_426 specifically included in gross_income are compensation_for services interest dividends and distributions from an ira see sec_61 a see also sec_402 state_income_tax refunds are also includable in gross_income under the tax_benefit_rule see 119_tc_317 affd 370_f3d_1228 d c cir on the basis of third-party information respondent determined that in petitioner received dollar_figure in compensation_for services dollar_figure in interest dollar_figure in dividends dollar_figure in taxable_distributions from an ira and an income_tax refund of dollar_figure from the state of arkansas respondent introduced these information returns at trial and prepared the substitute for return on the basis of those returns petitioner has not produced any credible_evidence to dispute the receipt of any of the income she received in therefore we sustain respondent’s determination that petitioner had dollar_figure in unreported income in iii 10-percent additional tax for ira distribution sec_72 imposes a 10-percent additional tax on the amount of any early distribution from a qualified_retirement_plan unless that distribution satisfies any of the exceptions enumerated in sec_72 an ira is a qualified_retirement_plan to which sec_72 applies see sec_408 sec_4974 respondent introduced evidence at trial from third-party payers which established that petitioner received gross distributions of dollar_figure from an ira and that dollar_figure of that amount was taxable to her petitioner has not asserted any reasonable dispute with regard to her receipt of the early distribution from the ira see sec_6201 nor has she established her entitlement to any of the sec_72 exceptions see 114_tc_259 accordingly we hold that petitioner is liable for the sec_72 10-percent additional tax on the distribution she received from the ira iv self-employment_tax respondent determined that the nonemployee compensation petitioner earned from key apparel and star was subject_to self- employment_tax and that she was entitled to a deduction for one- half of the self-employment_tax to be paid sec_1401 imposes a tax on the self-employment_income of every individual see sec_1401 and b 130_f3d_1388 10th cir affg tcmemo_1996_269 self- employment income includes the net_earnings_from_self-employment derived by an individual during the taxable_year sec_1402 the term net_earnings_from_self-employment means the gross_income derived by an individual from the carrying on of any trade_or_business reduced by the deductions attributable to that trade_or_business sec_1402 sec_1_1402_a_-1 income_tax regs sec_164 allows a taxpayer to deduct one-half of the self- employment_tax imposed by sec_1401 petitioner received dollar_figure in nonemployee compensation in her capacity as a consultant for key apparel and star respondent determined the amount of that income from information returns provided by key apparel and star and calculated the amount of self-employment_tax and corresponding deduction using schedule se self-employment_tax we agree with respondent’s determination that petitioner is liable for self-employment_tax on the nonemployee compensation she earned accordingly we hold that amounts key apparel and star paid to petitioner as nonemployee compensation are self-employment_income subject_to dollar_figure of tax as respondent calculated under sec_1401 we also hold that petitioner may deduct dollar_figure under sec_164 v sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a required return by its extended due_date unless the taxpayer demonstrates that the failure_to_file was due to reasonable_cause and not due to willful neglect the addition_to_tax equal sec_5 percent for each month that the return is late but may not exceed percent in total sec_6651 the commissioner bears the burden of production with respect to a taxpayer’s liability for an addition_to_tax under sec_6651 see sec_7491 116_tc_438 petitioner however bears the burden of proving her entitlement to the reasonable_cause exception of sec_6651 see higbee v commissioner supra pincite to demonstrate the existence of reasonable_cause petitioner must establish that she exercised ordinary business care and prudence but was still unable to file the return by the extended due_date see 469_us_241 sec_301_6651-1 proced admin regs willful neglect connotes a taxpayer’s conscious intentional failure or reckless indifference to timely file a return united_states v boyle supra pincite petitioner concedes that she never filed a form_1040 for respondent has therefore met his burden of production as 6the tax statement petitioner filed in is not a valid tax_return because it consists entirely of zeros and does not contain sufficient information for the internal_revenue_service to calculate her federal_income_tax liability see 727_f2d_681 8th cir 120_tc_163 holmes v commissioner continued to the sec_6651 addition_to_tax petitioner has not offered any credible reason for her failure_to_file her return nor has she produced any evidence to establish the existence of reasonable_cause on her part to the contrary petitioner’s frivolous tax-protester rhetoric leads us to conclude that her failure_to_file her return was in fact conscious intentional and recklessly indifferent therefore we hold petitioner liable for an addition_to_tax under sec_6651 vi sec_6651 addition_to_tax sec_6651 generally imposes an addition_to_tax for a failure to timely pay the amount of tax shown as due on a federal_income_tax return although petitioner did not file a valid federal_income_tax return respondent prepared a substitute for return on her behalf under sec_6020 it is well settled that a substitute for return is treated as a return filed by the taxpayer for purposes of sec_6651 see sec_6651 see also 127_tc_200 affd 521_f3d_1289 10th cir oman v commissioner tcmemo_2010_276 at trial respondent introduced a copy of the substitute for return which was prepared on behalf of petitioner and certified continued tcmemo_2011_31 that the substitute for return was valid under sec_6020 respondent also included a copy of the form_4549 on which petitioner’s income_tax_liability was based and account transcripts which proved that petitioner had no withholdings or estimated_tax payments against her tax_liability accordingly we find that respondent produced sufficient evidence that petitioner is liable for an addition_to_tax under sec_6651 petitioner does not allege that her failure to pay was due to reasonable_cause and not willful neglect see sec_6651 nor did she establish that she exercised ordinary business care or that she would have suffered undue_hardship if made to pay her tax_liability see sec_301_6651-1 proced admin regs to the contrary petitioner appears to have been reckless in her decision not to pay her taxes even though she earned more than dollar_figure that year therefore we hold that petitioner is liable for an addition_to_tax under sec_6651 vii sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax on an individual who underpays his or her estimated_tax that addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 wheeler v commissioner supra pincite each required_installment of estimated_tax must equal percent of the required_annual_payment to avoid an addition_to_tax under sec_6654 sec_6654 as relevant here the required_annual_payment is equal to the lesser_of i percent of the tax shown on the taxpayer’s return for that year or if no return is filed percent of the tax due for such year or ii percent of the tax shown on the taxpayer’s return_for_the_preceding_taxable_year sec_6654 respondent bears the burden of proving that imposition of the sec_6654 addition_to_tax is appropriate at trial respondent introduced evidence which proved that petitioner was required to file a federal_income_tax return for that she did not file a return and that she did not make any estimated_tax payments or have income_tax withheld for that evidence included a copy of petitioner’s federal_income_tax return which showed total_tax due of dollar_figure the substitute for return which respondent prepared on behalf of petitioner for showed total_tax due of dollar_figure ninety percent of petitioner’s tax_liability is dollar_figure thus petitioner’s required_annual_payment for was dollar_figure ie the lesser_of percent of her tax_liability and percent of her tax_liability petitioner does not assert and we do not find that any of the statutory exceptions in sec_6654 apply to eliminate petitioner’s liability for an addition_to_tax under sec_6654 accordingly we hold that petitioner is liable for an addition_to_tax under sec_6654 for based on a required_annual_payment of dollar_figure viii sec_6673 sanction awarded by the court we now consider sua sponte whether to impose a penalty against petitioner pursuant to sec_6673 that section allows the court to impose upon a taxpayer a penalty of up to dollar_figure whenever it appears that the taxpayer instituted or maintained a proceeding primarily for delay or that the taxpayer’s position is frivolous or groundless see 115_tc_576 the record is clear that petitioner’s positions in this proceeding are frivolous and groundless petitioner was warned at trial that she could be sanctioned under sec_6673 for asserting frivolous and groundless claims petitioner ignored those warnings by maintaining similar frivolous arguments on brief we therefore believe that sanctions are appropriate see eg randall v commissioner tcmemo_2008_138 avery v commissioner tcmemo_2007_60 affd 399_fedappx_195 9th cir pursuant to sec_6673 we impose against petitioner a penalty of dollar_figure 7the amount of the sec_6654 addition_to_tax is to be determined by the parties in their rule calculations see arnold v commissioner tcmemo_2008_228 we have considered all arguments raised by petitioner and to the extent not discussed herein we conclude that they are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
